IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44120

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 324
                                               )
       Plaintiff-Respondent,                   )   Filed: January 18, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LANCE ROBERT PEARSON,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Lance Robert Pearson pled guilty to possession of sexually exploitive material, Idaho
Code § 18-1507. The district court imposed a unified sentence of seven years, with a minimum
period of confinement of two years, and retained jurisdiction. Pearson filed an Idaho Criminal
Rule 35 motion for reduction of sentence, which the district court denied. Pearson appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Pearson’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Pearson’s
Rule 35 motion is affirmed.




                                              2